DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 13 is objected to because of the following reasons: 
The claim 13 recites term "may be" which renders the claim unclear as to whether or not certain limitation following such indefinite language are intended to be a part of the claimed subject matter. Deleting and replacing "may be" with a positive language such as "is" or “are” or  an appropriate correction is required. 

Response to Election/Restriction
Applicant’s election of Group II in the reply filed on 05/23/2022 is acknowledged.   Claims 1-12 are withdrawn.  The examination results are as following.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Harvey (US 7,036,929 B1) in view of Seth (“Sticker 3D Vision”).
	Regarding to claim 13, Harvey disclose an eyewear alteration system, in Figures 3 and 6, comprised of: an eyeglass frame (20): and an eyeglass applique attachment (24) consisting of a length of material (26), an adhesive solution (30), a release liner (28). However, Harvey does not disclose a release liner tab.  Seth is in same field of endeavor and teaches a release liner tab (see figure below).  Therefore, it would have been obvious to one having ordinary skill in the art, before effective filing date of the claimed invention, to apply teaching of Seth to device of Harvey for easy peel purpose.

    PNG
    media_image1.png
    183
    473
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    497
    600
    media_image2.png
    Greyscale
  
	Regarding to claim 15, Harvey and Seth disclose the eyewear alteration system of claim 13.  Harvey further discloses the use of general adhesive material in optical such as emulsion acrylic adhesive, pressure-sensitive water-based emulsion acrylic adhesive, tape, glue, polymer and hot melt adhesive are well-known in the optical field (i.g., pressure-sensitive adhesive; col. 1, line 59).

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN TRA whose telephone number is (571)272-2343. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TUYEN TRA/Primary Examiner, Art Unit 2872